DETAILED ACTION
This final office action is in response to the amendment filed on 11/16/2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1 and 6 have been amended. Claims 3 and 8 have been canceled. Claims 11 and 12 have been added. Claims 1-2, 4-7, 9-12 are currently pending in the application and have been examined. 
Response to Amendment
The amendment filed on 11/16/2020 has been entered. 
Response to Arguments
Applicant's arguments filed 11/16/2020 have been fully considered but they are not persuasive. See reasons below.
Claim Rejections 35 U.S.C. § 101:
Applicant submits on page 17 of the remarks that the Office Action has not shown how or why, in determining what the patent asserts to be the focus of the claimed advance over the prior art, it is proper to disregard the claim requirements and that the Office Action has failed to present a prima facie case of ineligibility under Section 101. Examiner notes that these argument fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that 
Claim Rejections 35 U.S.C. § 103:
Applicant submits on page 13 of the remarks that no combination of Kim, Banasik, Fisher and Reynolds discloses or suggests every element of any amended claim. The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
	Applicant submits on page 14 of the remarks that nowhere does Reynolds use life expectancy as a basis for calculating a price that a senior living community should charge a senior resident candidate as required by all of the claims as amended in the instant application. Examiner notes that the instant office action relies on the combination of references Kim and Reynolds for the teachings of these limitations. Reynolds discloses utilizing a longevity index module to prognosticate life expectancy, these features in combination with the marketing system of Kim is being relied upon as disclosing the limitations of the amended claims.
	Applicant submits on page 14 of the remarks that Banasik does not disclose collecting or using a senior living community’s operating margin, or the senior living community’s operating cost. Examiner respectfully disagrees and notes that Kim discloses a marketing plan and Banasik discloses price of care, this combination is being relied upon as disclosing the amended limitations of the claims. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 4-7, 9-12 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more. 
With respect to claims 1-2, 4-7, 9-12, the independent claims (claims 11 and 12) are directed, in part, to a system and a method and for marketing and pricing a senior living community. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-2, 4-5, 11 are directed to a system which falls under the statutory category of a machine and claims 6-7, 9-10, 12 are directed to a method comprising a series of steps which falls under the category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a certain method of organizing human activity including commercial or legal interactions in the form of advertising, marketing or sales activities. 
As per Step 2A - Prong 1 of the subject matter eligibility analysis, the claims are directed in part to determining a price for a senior living community to charge a senior candidate…a first data communications link to a computing device controlled by the senior living community; a marketing plan dataset…comprising a marketing record linking the senior candidate to a senior persona, a care type, a marketing budget and a marketing plan for the senior candidate; a second data communications link to a marketing conditions database configured to receive and store a community cost that the senior living community expects to incur for providing the care type to the senior candidate and a community margin for the senior living community; a third data communications link to an actuarial data source to receive a life expectancy for said senior candidate;…retrieve from the marketing plan dataset the marketing record linking the senior candidate to the senior persona, the care type, the marketing budget and the marketing plan for the senior candidate.; calculate the price to be charged to the senior candidate by the senior living community for providing the care type, wherein the price is calculated based on the marketing plan for the senior persona of the senior candidate, the marketing budget for the marketing plan, the community margin for the senior living community, the community cost for the senior living community, and the life expectancy for the senior candidate, and transmit the price to the computing device controlled by the senior living community via the first data communications link. If a claim limitation, under its broadest reasonable interpretation, covers commercial or legal interactions, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional elements – “a microprocessor”, “a memory”, “a first data communication link”, “a computing device”, “a response tracker”, “a marketing plan module”; “a pricing module”. These additional elements are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-5 to understand that the invention may be implemented in a generic environment. The following paragraphs mention some of the additional element and provide a very general overview of the process: [0021] “In accordance with the implementation illustrated in FIG. 1, the senior living community marketing and pricing system 101 includes a microprocessor 160 and a collection of computer software programs located in executable memory (for clarity in the diagram, the executable memory is not shown in FIG. 1).” [0029] “the senior living community marketing and pricing system 101 also includes a response tracker 145, a marketing plan module 150 and a pricing module 155, all of which contain program instructions that are operable with the microprocessor 160 to cause the microprocessor 160 to carry out the functions of producing an optimal marketing plan and an optimal price for an optimal senior. The algorithms carried out by the microprocessor 160 operating under the control of the program instructions in the response tracker 145, the marketing plan module 150 and the pricing module 155 are shown in FIGs. 3, 4 and 5, and explained in greater detail below.” However, the specification does not provide any detail about the type of computer system or memory being used for the claimed invention. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea and they are mere instructions to implement the abstract idea on a computer. See MPEP 2106.05(f). The claim is directed to an abstract idea.
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. The additional elements do not provide significantly more to the abstract idea. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements. The invention is not directed to a technical improvement.    When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is not already present as when the elements are taken individually. Their collective functions merely provide generic computer implementation. Therefore, when viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a practical application of the abstract idea or that amount to significantly more than the abstract idea itself. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea.   The fact that the generic computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility.
Dependent claims 1-2, 4-7 and 9-10 are not directed to any additional abstract ideas and are also not directed to any additional non-abstract claim elements. Dependent claims 1-2 and 7 (tracking and recording responses to marketing tasks); 4-5 and 9-10 (market conditions); further refine the abstract idea and do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. Claims 4 and 9 are directed to acquiring updated market conditions; claims 5 and 10 are directed to filtering and formatting the market condition data before storing the market condition data in the memory. The concept of filtering content has been identified as an abstract idea as held in Bascom Global Internet v. AT&T Mobility, LLC, 827 F.3d 1341, 119 USPQ2d 1236 (Fed. Cir. 2016) and classifying and storing digital images in an organized manner, TLI Communications, LLC v. AV Auto., LLC, 823 F.3d 607, 611-12, 118 USPQ2d 1744, 1747 (Fed. Cir. 2016). See MPEP 2106.04(a)(2)(D). While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over foreign publication KR20110100030 (hereinafter; Kim) (citations in rejection refer to machine generated English translation by EPO) in view of US Pub. No. 2017/0140129 (hereinafter; Banasik) and further in view of US Pub. No. 2010/0205112 (hereinafter; Reynolds).
Regarding claim 1, Kim discloses:
The computer-implemented system of claim 11, further comprising: 
b) a response tracker program, in the memory, having program instructions that, when executed by the microprocessor, will cause the microprocessor to track and record response data for a marketing activity; [e.g. Kim 0006 recites: “According to another aspect of the present invention, there is provided a system for measuring marketing effectiveness, the system comprising: a database storing personal information of a marketing target customer and response information of a marketing campaign of the marketing target customer”]
and c) a marketing plan module, in the memory, that is operable with the response tracker program to cause the microprocessor to automatically [e.g. Kim 0006 recites: “A setting module for receiving condition information providing a series of marketing tools and setting a marketing campaign execution rule; An execution module for executing a marketing tool corresponding to an event when an event conforming to a marketing campaign execution rule set by the setting module occurs.”]
(iii) store in the marketing plan dataset, the marketing plan dataset, for each senior persona in the collection of senior personas in the senior database, a marketing plan, a success metric for the marketing plan, a -2-Atty. Dkt. No. 1850-0011US01 time or iteration limit for the success metric, a set of marketing tasks for the marketing plan, a cost for each marketing task in said set of marketing tasks, and a marketing budget [e.g. Kim 0006 recites: “A setting module for receiving condition information providing a series of marketing tools and setting a marketing campaign execution rule; An execution module for executing a marketing tool corresponding to an event when an event conforming to a marketing campaign execution rule set by the setting module occurs”; “In other words, if a marketing campaign is initiated at a different time and is carried out for a different period of time, the score of the marketing target customer is estimated within the analysis period, the variation in each unit period, and the cost spent for each marketing campaign; The setting module sets scores to be given in correspondence with the response type and degree of the marketing target customer for each marketing tool, sets classification criteria for grouping based on the score ranking of the marketing target customers, or executes the marketing tool. If the reaction of the customer to be marketed does not appear above a certain level, a marketing tool and other marketing tools can be set.” “It also has the effect of truly evaluating the success of a marketing campaign and the collective success of multiple campaigns by calculating the expenditures for each marketing campaign and dividing the allocation ratio for each marketing campaign.” (i.e. budget) Further; 0056 recites: “In addition, the setting module 120 sets a score so that when the marketing target customer terminal 400 reacts to each marketing tool, a score can be differentially assigned according to the type and degree of the reaction.]
(iv) select a senior persona from the senior dataset, [e.g. Kim 0004 recites: “For example, a typical marketing strategy is to target a marketing campaign to a group of specific prospects by classifying and selecting them based on demographic or other characteristics.”]
 (v) select from the marketing plan dataset the marketing plan for the selected senior persona [e.g. Kim 0053 recites: “First, the description of the setting module 120 for setting the basic conditions and the work flow in advance for indexing the execution of various marketing tools and the reactions of the customers targeted for individual marketing is as follows. Marketing tools are any means of communication used to provoke a response to a targeted customer to purchase and care about a product / service.”]
(vi) trigger execution of all the tasks in the set of tasks in the selected marketing plan on every senior in the senior dataset who has the selected senior persona, [e.g. Kim 0054 recites: “The setting module 120 receives the condition information including the conditions for automatically triggering a series of marketing tools and the order of correspondence through the marketer terminal 300 to set marketing execution rules. For example, when running special discount promotions, web seminars, exhibitions, concerts, new product launches, etc. for a specific marketing campaign, emails, phone calls, and text messages are automatically sent to individuals who apply for participation a few days before the event begins. It can trigger marketing tools such as sending out print advertisements.”]
(vii) track and record response data for the executed tasks [e.g. Kim 0066-0067 recite: “The score determination module 150 determines the increase or decrease of the score applied with the differential weight based on the information stored in the database 110 by observing the reaction of the individual marketing target customer by the tracking module 140 and then increasing or maintaining the score. Is stored in the database 110. For example, if a marketing target customer has opened a marketer's promotional email, clicks on a specific link in it, accesses the microsite and creates and submits personal information to participate in the event, schedules the telemarketer's call. In the case of responding over time or expressing interest in a product or service, the score determination module 150 adds a preset score. On the other hand, if there is no response to active, preemptive purchasing activities or various marketing campaigns for a certain period of time, specifically, twice the average purchasing cycle, the lead quality of the corresponding marketing target customer will be degraded or disappeared. The score can be deducted. Lead quality means the possibility of conversion to a purchasing customer.”]
(ix) compare the response data to the success metric for the selected marketing plan [e.g. Kim 0006 recites: “The setting module sets scores to be given in correspondence with the response type and degree of the marketing target customer for each marketing tool, sets classification criteria for grouping based on the score ranking of the marketing target customers, or executes the marketing tool. If the reaction of the customer to be marketed does not appear above a certain level, a marketing tool and other marketing tools can be set.”]  
(x) if the response data matches the success metric, record in the marketing plan dataset a marketing record linking the selected senior persona, [Kim 0056-0057 recite: “In addition, the setting module 120 sets a score so that when the marketing target customer terminal 400 reacts to each marketing tool, a score can be differentially assigned according to the type and degree of the reaction.”; “In addition, the setting module 120 may define a belonging group based on a score ranking of customers to be marketed or set a classification criterion to enable separate grouping based on a lead of a specific property.”] 
Although Kim discloses a marketing system, Kim does not specifically disclose targeting a senior living population or community. However, Banasik discloses the following limitations:
the care type and the marketing budget with the selected marketing plan [e.g. Banasik 0018-0022 recite: “The questions, answer choices, and the answer scores as related to the answer choices in the assessment of the level of care for care guests are the results of distilling detailed patient information including, but not limited to the following: analysis of assessment related to patients' daily living activities; physical mobility and information derived from licensed therapy professionals; age and related demographic information; and social services assessments on both pre- and post-admission to supervised living.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the marketing system of Kim with the system for matching seniors based on care needs with a care host because this can help seniors or disable individuals find suitable and affordable housing and care (Banasik [0008-0009]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
(xi) if the response data does not match the success metric, modify the selected marketing plan by adding, removing or changing at least one task, and repeat steps (v) through (c)(x) above until the time or iteration limit expires or the success metric is met, [e.g. Kim 0058-0060 recite: “In addition, the setting module 120 may set a marketing tool to be changed when a reaction of a marketing target customer to a marketing tool executed by the execution module 130, which will be described later, shows a reaction below a certain criterion, and further executed in order It is possible to set up multiple marketing tools. The execution module 130 automatically executes an action corresponding to an event corresponding to the marketing campaign execution rule set in advance by the setting module 120 and the marketer issues commands as necessary to execute various marketing tools. It consists of a random mode of selection, combination, and execution. When an event occurs that meets the pre-set marketing campaign rules, for example when a preset date arrives, a potential customer clicks on a specific link in the promotional email, or a potential customer who visits the marketer's website requests additional material; When the score of the customer to be marketed reaches a certain level, the execution module 130 automatically executes the marketing tool corresponding thereto.”]
and (xii) transmit at least a portion of the marketing record to the computing device controlled by the senior living community operator via the first data communications link, wherein the transmitted portion of the marketing record indicates the selected marketing plan and the marketing budget for the selected senior persona. [e.g. Kim 0078 recites: “The reporting module 170 summarizes and reports various analysis results such as changes in scores and rankings of target customers for marketing and contributions that marketing campaigns have contributed to the company's product and service sales in the form of tables or charts according to the needs of marketers.”]  
Although Kim discloses a marketing system, Kim does not specifically disclose targeting a senior living population or community. However, Banasik discloses the following limitations:
a) a senior dataset, in the memory, comprising a plurality of seniors in a target population, a care type for each senior, and a set of senior attributes for each senior; in the plurality of seniors, [e.g. Banasik 0018-0022 recite: “The questions, answer choices, and the answer scores as related to the answer choices in the assessment of the level of care for care guests are the results of distilling detailed patient information including, but not limited to the following: analysis of assessment related to patients' daily living activities; physical mobility and information derived from licensed therapy professionals; age and related demographic information; and social services assessments on both pre- and post-admission to supervised living.”]
(i) create and store in the memory a collection of senior personas by segmenting the seniors in the senior dataset according to care types and senior attributes, [e.g. Banasik 0023 recites: “The living arrangement of the care hosts for the care guests focuses on care requirements, supervision, and oversight necessary to maintain high level of independence of the care guests. The consistency of correlating the assessment data to the assessment results was verified to the expectations of third party providers. Recognizing every individual is unique, the present inventive method provides the ability to narrow and focus the decision making process to assure the highest possible degree of success.”]
(ii) link each senior in the plurality of seniors in the senior dataset with at least one senior persona in the collection of senior personas, [e.g. Banasik 0023 recites: “According to one embodiment of the present invention as shown by FIG. 1, the present method starts with the step 100 of assessing the level of needed care for a care guest 101, and then, match 300 the care guest 101 to a suitable care host 110. The care host's personal and location information is first obtained from an individual who is interested in being a care host, and such information is then assessed and matched to a suitable care guest 101. The assessment 200 of the care host 110 can be done simultaneously, before or after the assessment of a care guest 101. Then, the care guest's assessment results are evaluated and matched 200 to a suitable care host 110. The results of the matching are then sent to the care guest and care host respectively 400 through emails or other contact methods provided by the parties. The parties refer to the care guest and the care host.” The care guest’s assessment is being interpreted as the senior persona, since the specification [0027] describes the senior persona as a collection of attributes. Further; 0042 recites: “Except for the question of medication, all questions have five choices, going from independent to dependent, separating into five levels, which roughly correspond to independent, moderately independent, more assistance needed, moderately dependent, and totally dependent.”] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the marketing system of Kim with the system for matching seniors based on care needs with a care host because this can help seniors or disable individuals find suitable and affordable housing and care (Banasik [0008-0009]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Kim discloses a marketing system and the combination of Kim and Banasik discloses a marketing system targeted to a senior population, Kim does not specifically disclose incrementing a marketing budget. However, Fisher discloses the following limitations:
 (viii) increment the marketing budget by the sum of the costs for each task in the selected marketing plan [e.g. Fisher 0010 recites: “If an action is behind schedule or over budget, this fact is also recorded. For any delayed action, all actions, steps, tactics, programs and campaigns that will be impacted are identified, and the scope of the impact is calculated. When necessary, impacted elements of the marketing plan can be electronically rescheduled to adjust for the delayed action. Similarly, budget resources can be electronically adjusted to compensate for any actions that go over budget.”]
It would have been obvious to one of ordinary skill in the art to combine the marketing system of Kim with the budget adjustments of Fisher because this can help identify an optimal marketing plan (Fisher [0006]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 2, Kim discloses:
The system of claim 1, wherein the program instructions of the response tracker program are arranged to cause the microprocessor to track and record the response data for the executed marketing task comprises tracking and recording, for each senior in the senior dataset: a) a tally of positive responses received in response to said marketing task, or b) a tally of negative responses received in response to said marketing task, or c) a tally of non-responses for said marketing task, or d) a tally of mouse clicks on an element of said marketing task, or e) a tally of customer inquiries received in response to said marketing task, or f) a tally of website visits attributable to said marketing task, or g) a tally of registration forms received from potential customers in response to said marketing task, or h) a tally of physical visits by potential customers attributable to said marketing task, or i) a tally of product or service orders received in response to said marketing task, or j) a tally of requests to be added to a distribution list in response to said marketing task, or k) a tally of requests to be removed from a distribution list in response to said marketing task, or 1) a tally of social media platform likes received in response to said marketing task, or m) a tally of email messages received in response to said marketing task, or n) a tally of telephone calls received in response to said marketing task, or -4-Atty. Dkt. No. 1850-0011US01o) any combination of two or more of the tallies enumerated in this claim. [e.g. Kim 0078-0079 recite: “The reporting module 170 summarizes and reports various analysis results such as changes in scores and rankings of target customers for marketing and contributions that marketing campaigns have contributed to the company's product and service sales in the form of tables or charts according to the needs of marketers. It functions. The reporting module 170 queries the list of marketing target customers stored in the database 110, their response form, scores, and rankings, edits and analyzes various meaningful data analyzed according to the convenience of the marketer, such as a table or bar graph, a circular graph, Outputs in the form of various charts such as linear graphs, area and jet graphs, donut graphs, stock graphs, and defense graphs.” Examiner notes that a tally is represented by a table or graph.” Further; 0092 recites: “Responses from marketing target customers include whether they respond to a single marketing tool or multiple responses to multiple marketing tools (for example, opening an email and participating in an online event). For example, clicking a link in an email, Visit the phone or website using the phone number shown in the DM, press the specific number of TM City Receiver or respond by voice, fill out and submit at least a part of the web form, access a specific link in the landing page, attend at least a certain level of online events, Webinar participation / voting, exhibition entry / subsidiary, exhibition attendance / question / request.”]  
Regarding claim 11, Kim discloses:
A computer-implemented system for determining a price for a senior living community to charge a senior candidate, the computer-implemented system comprising: a) a microprocessor; [e.g. Kim 0046 recites: “The marketing effectiveness measurement system 100 may perform marketing services through the network 200, and the marketing effectiveness measurement system 100 may include hardware such as a central processing unit, a storage device, and a display device, and controls for the control thereof.”] 
b) a memory; [e.g. Kim 0046 recites: “The marketing effectiveness measurement system 100 may perform marketing services through the network 200, and the marketing effectiveness measurement system 100 may include hardware such as a central processing unit, a storage device, and a display device, and controls for the control thereof.”]
d) a marketing plan dataset in the memory, the marketing plan dataset comprising a marketing record linking the senior candidate to a senior persona, a care type, a marketing budget and a marketing plan for the senior candidate; [e.g. Kim 0056-0057 recite: “In addition, the setting module 120 sets a score so that when the marketing target customer terminal 400 reacts to each marketing tool, a score can be differentially assigned according to the type and degree of the reaction.”; “In addition, the setting module 120 may define a belonging group based on a score ranking of customers to be marketed or set a classification criterion to enable separate grouping based on a lead of a specific property.”] 
retrieve from the marketing plan dataset the marketing record linking the senior candidate to the senior persona, the care type, the marketing budget and the marketing plan for the senior candidate, [e.g. Kim 0006 recites: “A setting module for receiving condition information providing a series of marketing tools and setting a marketing campaign execution rule (The marketing tools and execution rules are being interpreted as the marketing plan); An execution module for executing a marketing tool corresponding to an event when an event conforming to a marketing campaign execution rule set by the setting module occurs”; “It also has the effect of truly evaluating the success of a marketing campaign and the collective success of multiple campaigns by calculating the expenditures for each marketing campaign and dividing the allocation ratio for each marketing campaign.” (i.e. budget) Further; 0068 recites: “In the end, the scoring module 150 measures the lead quality of each targeted customer for marketing, that is, the overall level of interest of the marketer's products and services, and measures whether the marketing campaign executed by the marketer's request has produced a real effect.”]
Although Kim discloses a marketing system and targeting customers, Kim does not specifically disclose targeting a senior living population or community. However, Banasik discloses the following limitations:
c) a first data communications link to a computing device controlled by the senior living community; [e.g. Banasik 0046 recites: “A care host's assessment process 200 starts with a step of creating a personal profile via a website 206 (www.care&host.com) or a mobile application 205. To create this personal profile, the care host 110 either logs onto a mobile application on a mobile device (step 220), such as the "care&host assessment survey" mobile application, or gets on the www.careandhost.com webpage.”]
e) a second data communications link to a marketing conditions database configured to receive and store a community cost that the senior living community expects to incur for providing the care type to the senior candidate and a community margin for the senior living community; [e.g. Banasik 0046 recites: “Other information is also inquired as to the price of the care and the starting date. After finishing the location information 250, the care host is prompted to provide payment information 290.”]
and g) a pricing module in the memory, having program instructions that, when executed by the microprocessor, will cause the microprocessor to [e.g. Banasik 0046 recites: “Other information is also inquired as to the price of the care and the starting date. After finishing the location information 250, the care host is prompted to provide payment information 290.”]
and (iii) transmit the price to the computing device controlled by the senior living community via the first data communications link. [e.g. Banasik 0046 recites: “Other information is also inquired as to the price of the care and the starting date. After finishing the location information 250, the care host is prompted to provide payment information 290.”]
(ii) calculate the price to be charged to the senior candidate by the senior living community for providing the care type, wherein the price is calculated based on the marketing plan for the senior persona of the senior candidate, the marketing budget for the marketing plan, the community margin for the senior living community, the community cost for the senior living community, [e.g. Banasik 0046 recites: “The care host is then prompted to complete "location information" 250, which includes a set of questions targeted to assess the level of needed care that can be provided by the care host. The questions or question categories (or categories) include bathing 251, hygiene 252, dressing 253, telephone use 254, food or snack preparation 255, eating 256, housekeeping 257, transfer (of the care guest) 258, mobility 259, continence 260, well-being 261, memory 262, medication 263, and a means of getting medication 264. The scores are then used to compute the match assessment level (the assessment score) 270 for the care host. Other information is also inquired as to the price of the care and the starting date. After finishing the location information 250, the care host is prompted to provide payment information 290.”] 
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the marketing system of Kim with the system for matching seniors based on care needs with a care host because this can help seniors or disable individuals find suitable and affordable housing and care (Banasik [0008-0009]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Kim discloses a marketing system and the combination of Kim and Banasik discloses a marketing system targeted to a senior population, Kim does not specifically disclose a life expectancy for the seniors. However, Reynolds discloses the following limitations:
f) a third data communications link to an actuarial data source to receive a life expectancy for said senior candidate; [e.g. Reynolds 0042 recites: “The system further utilizes Longevity Index Module (10). Although not designed to prognosticate life expectancy, an individualized plan would not be complete without incorporating life expectancy discussion and education as well as building an income plan for the appropriate time horizon. In order to develop the proper scenarios, the system of the invention analyzes user input contained in the User Profile to provide projections for individual or individual and spouse reflecting scenarios for various longevity probabilities. Longevity Index is built based on standard actuarial tables provided by The Society of Actuaries correlated with User Profile information related to health, marital status, and other longevity related data. The system of the present invention uses the Longevity Index along with other User Profile data such as risk tolerance and Projected Expense Gap to advise suitable solutions. For example, an individual user with a high Longevity Index (long life expectancy) and moderate risk tolerance are advised toward more equity-based investment products as a hedge against inflation and lower purchasing power in later years.”]
-9-Atty. Dkt. No. 1850-0011US01and the life expectancy for the senior candidate, [e.g. Reynolds 0042 recites: “The system further utilizes Longevity Index Module (10). Although not designed to prognosticate life expectancy, an individualized plan would not be complete without incorporating life expectancy discussion and education as well as building an income plan for the appropriate time horizon. In order to develop the proper scenarios, the system of the invention analyzes user input contained in the User Profile to provide projections for individual or individual and spouse reflecting scenarios for various longevity probabilities. Longevity Index is built based on standard actuarial tables provided by The Society of Actuaries correlated with User Profile information related to health, marital status, and other longevity related data. The system of the present invention uses the Longevity Index along with other User Profile data such as risk tolerance and Projected Expense Gap to advise suitable solutions. For example, an individual user with a high Longevity Index (long life expectancy) and moderate risk tolerance are advised toward more equity-based investment products as a hedge against inflation and lower purchasing power in later years.”] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the marketing system of Kim with the longevity index module of Reynolds in order to help seniors when financial planning for retirement planning (Reynolds [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 12, Kim discloses:
A computer-implemented method for determining a price for a senior living community to charge a senior candidate to provide a care type for the senior candidate using a microprocessor and a memory, the computer-implemented method comprising: [e.g. Kim 0046 recites: “The marketing effectiveness measurement system 100 may perform marketing services through the network 200, and the marketing effectiveness measurement system 100 may include hardware such as a central processing unit, a storage device, and a display device, and controls for the control thereof.”]
b) storing a marketing plan dataset in the memory, the marketing plan dataset comprising a marketing record linking the senior candidate to a senior persona, the care type, a marketing budget and a marketing plan for the senior candidate; [e.g. Kim 0056-0057 recite: “In addition, the setting module 120 sets a score so that when the marketing target customer terminal 400 reacts to each marketing tool, a score can be differentially assigned according to the type and degree of the reaction.”; “In addition, the setting module 120 may define a belonging group based on a score ranking of customers to be marketed or set a classification criterion to enable separate grouping based on a lead of a specific property.”]
and e) with the processor, executing program instructions that will cause the microprocessor to (i) retrieve from the marketing plan dataset the marketing record linking the senior candidate to the senior persona, the care type, the marketing budget and the marketing plan for the senior candidate, [e.g. Kim 0006 recites: “A setting module for receiving condition information providing a series of marketing tools and setting a marketing campaign execution rule (The marketing tools and execution rules are being interpreted as the marketing plan); An execution module for executing a marketing tool corresponding to an event when an event conforming to a marketing campaign execution rule set by the setting module occurs”; “It also has the effect of truly evaluating the success of a marketing campaign and the collective success of multiple campaigns by calculating the expenditures for each marketing campaign and dividing the allocation ratio for each marketing campaign.” (i.e. budget) Further; 0068 recites: “In the end, the scoring module 150 measures the lead quality of each targeted customer for marketing, that is, the overall level of interest of the marketer's products and services, and measures whether the marketing campaign executed by the marketer's request has produced a real effect.”]
Although Kim discloses a marketing system and targeting customers, Kim does not specifically disclose targeting a senior living population or community. However, Banasik discloses the following limitations:
a) establishing a first data communications link to a computing device controlled by the senior living community; [e.g. Banasik 0046 recites: “A care host's assessment process 200 starts with a step of creating a personal profile via a website 206 (www.care&host.com) or a mobile application 205. To create this personal profile, the care host 110 either logs onto a mobile application on a mobile device (step 220), such as the "care&host assessment survey" mobile application, or gets on the www.careandhost.com webpage.”]
c) establishing a second data communications link to a marketing conditions database configured to receive and store a community cost that the senior living community expects to incur for providing the care type to the senior candidate and a community margin for the senior living community; [e.g. Banasik 0046 recites: “Other information is also inquired as to the price of the care and the starting date. After finishing the location information 250, the care host is prompted to provide payment information 290.”]
(ii) calculate the price to be charged to the senior candidate by the senior living community for providing the care type, wherein the price is calculated based on the marketing plan for the senior persona of the senior candidate, the marketing budget for the marketing plan, the community margin for the senior living community, the community cost for the senior living community, [e.g. Banasik 0046 recites: “The care host is then prompted to complete "location information" 250, which includes a set of questions targeted to assess the level of needed care that can be provided by the care host. The questions or question categories (or categories) include bathing 251, hygiene 252, dressing 253, telephone use 254, food or snack preparation 255, eating 256, housekeeping 257, transfer (of the care guest) 258, mobility 259, continence 260, well-being 261, memory 262, medication 263, and a means of getting medication 264. The scores are then used to compute the match assessment level (the assessment score) 270 for the care host. Other information is also inquired as to the price of the care and the starting date. After finishing the location information 250, the care host is prompted to provide payment information 290.”] 
and (iii) transmit the price to the computing device controlled by the senior living community via the first data communications link. [e.g. Banasik 0046 recites: “Other information is also inquired as to the price of the care and the starting date. After finishing the location information 250, the care host is prompted to provide payment information 290.”]
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the marketing system of Kim with the system for matching seniors based on care needs with a care host because this can help seniors or disable individuals find suitable and affordable housing and care (Banasik [0008-0009]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Kim discloses a marketing system and the combination of Kim and Banasik discloses a marketing system targeted to a senior population, Kim does not specifically disclose a life expectancy for the seniors. However, Reynolds discloses the following limitations:
d) establishing a third data communications link to an actuarial data source to receive a life expectancy for said senior candidate; [e.g. Reynolds 0042 recites: “The system further utilizes Longevity Index Module (10). Although not designed to prognosticate life expectancy, an individualized plan would not be complete without incorporating life expectancy discussion and education as well as building an income plan for the appropriate time horizon. In order to develop the proper scenarios, the system of the invention analyzes user input contained in the User Profile to provide projections for individual or individual and spouse reflecting scenarios for various longevity probabilities. Longevity Index is built based on standard actuarial tables provided by The Society of Actuaries correlated with User Profile information related to health, marital status, and other longevity related data. The system of the present invention uses the Longevity Index along with other User Profile data such as risk tolerance and Projected Expense Gap to advise suitable solutions. For example, an individual user with a high Longevity Index (long life expectancy) and moderate risk tolerance are advised toward more equity-based investment products as a hedge against inflation and lower purchasing power in later years.”]
and the life expectancy for the senior candidate, [e.g. Reynolds 0042 recites: “The system further utilizes Longevity Index Module (10). Although not designed to prognosticate life expectancy, an individualized plan would not be complete without incorporating life expectancy discussion and education as well as building an income plan for the appropriate time horizon. In order to develop the proper scenarios, the system of the invention analyzes user input contained in the User Profile to provide projections for individual or individual and spouse reflecting scenarios for various longevity probabilities. Longevity Index is built based on standard actuarial tables provided by The Society of Actuaries correlated with User Profile information related to health, marital status, and other longevity related data. The system of the present invention uses the Longevity Index along with other User Profile data such as risk tolerance and Projected Expense Gap to advise suitable solutions. For example, an individual user with a high Longevity Index (long life expectancy) and moderate risk tolerance are advised toward more equity-based investment products as a hedge against inflation and lower purchasing power in later years.”]
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the marketing system of Kim with the longevity index module of Reynolds in order to help seniors when financial planning for retirement planning (Reynolds [0003]) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable Kim in view of Banasik, further in view of Reynolds and further in view of US Pub. No. 2010/0057556 (hereinafter; Rousso).
Regarding claim 4, although Kim discloses a marketing system and the combination of Kim and Banasik discloses a marketing system targeted to a senior population, Kim does not specifically disclose acquiring updated market conditions. However Rousso discloses the following limitations:
The system of claim 1, further comprising a data collector program, in the memory, having program instructions that, when executed by the microprocessor, will cause the microprocessor to automatically acquire updated market condition data from the marketing conditions database on a periodic basis. [e.g. Rousso 0037 recites: “As the first online advertising platform and central marketplace for lead generation, the LBS is designed to originate and deliver real-time, authenticated, qualified leads to all types of providers of goods and services. The LBS moves beyond the pay-per-click model; it provides advertisers and providers with greater accountability for a positive return on investment (e.g., by securing permissions-based information from proactive and qualified seekers of goods and services designed to increase close rate on sales). In one embodiment, LBS is designed to allow advertisers to obtain better rates of acquisitions of prospective consumers. This allows In one embodiment the LBS determines pricing through market competition, yielding the maximum return per lead.” Further 0456 recites: “In one embodiment, user programs may contain various user interface primitives, which may serve to update the lead bidding system. Also, various accounts may require custom database tables depending upon the environments and the types of clients the lead bidding system may need to serve. It should be noted that any unique fields may be designated as a key field throughout. In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables). Employing standard data processing techniques, one may further distribute the databases over several computer systemizations and/or storage devices. Similarly, configurations of the decentralized database controllers may be varied by consolidating and/or distributing the various database components 2219a-e. The lead bidding system may be configured to keep track of various settings, inputs, and parameters via database controllers.”] 
It would have been obvious to one of ordinary skill at the time of the invention to combine the marketing system of Kim with the real-time because this can help determine pricing through market competition, yielding the maximum return possible (Rousso [0037]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 5, although Kim discloses a marketing system and the combination of Kim and Banasik discloses a marketing system targeted to a senior population, Kim does not specifically disclose acquiring updated market conditions. However, Rousso discloses the following limitations:
The system of claim 4, further comprising an event processor program, in the memory, having program instructions that, when executed by the microprocessor, will cause the microprocessor to automatically filter and reformat further comprising filtering and formatting the market condition data before storing the market condition data in the memory. [e.g. Rousso 0085-0086 recite: “FIG. 7 is of a block diagram illustrating a lead data form. The lead data form may be presented in many different formats. In one embodiment, an HTML web page is used to present the user with a web form. In another, a dynamic html (e.g., AJAX based) panel may be provided to the user with web form elements, which thereby reduces web page loading and user context switching. In one embodiment, when a user clicks on search results 710 on a search results page 705, lead data forms may open to the consumer as a consequence 725. In one embodiment, a `basic" lead data form 725, at its most basic, would include at least a single and preferably unique personal identifier. In general, at least an email address 730 should be supplied. Alternative unique identifiers may also be supplied, such as, but not limited to: drivers license number, personal digital object identifier, an IP address (e.g., prepopulating a text field), social security number, an account number (i.e., within the context of a given site, e.g., a credit card number), user name (e.g., within the context of a given site), and/or the like. In such a basic embodiment, the identifier could be used to provide further information about the user. For example, a lookup of the ISP supplying the user's IP address and/or email may reveal a locality and general region for the user. A data base search based on the users social security number, drivers license number, etc. may return not only geographical and more detailed personal information, but it may also provide the basis for a query to a credit rating service, which could return financial credit information for the user. In an alternative embodiment basic lead data form 755, the form would capture the consumers name 735, phone number 740, email address 730 and zip code 745. In addition, the LDS may present consumers with more detailed lead data forms 765. The context of these forms may vary based on the nature of goods, services and/or topics being viewed by the consumer.”]
It would have been obvious to one of ordinary skill at the time of the invention to combine the marketing system of Kim with the real-time because this can help determine pricing through market competition, yielding the maximum return possible (Rousso [0037]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Banasik, further in view of Reynolds and further in view of US Pub. No. 2002/0052775 (hereinafter; Fisher).
Regarding claim 6, Kim discloses:
The method of claim 12, further comprising: [e.g. Kim 0046 recites: “The marketing effectiveness measurement system 100 may perform marketing services through the network 200, and the marketing effectiveness measurement system 100 may include hardware such as a central processing unit, a storage device, and a display device, and controls for the control thereof.”]
d) storing the marketing plan dataset, for each senior persona in the collection of senior personas in the senior database, a marketing plan, a success metric for the marketing plan, a time or iteration limit for the success metric, a set of marketing tasks for the marketing plan, a cost for each marketing task in said set of marketing tasks, and a marketing budget; [e.g. Kim 0006 recites: “A setting module for receiving condition information providing a series of marketing tools and setting a marketing campaign execution rule; An execution module for executing a marketing tool corresponding to an event when an event conforming to a marketing campaign execution rule set by the setting module occurs”; “In other words, if a marketing campaign is initiated at a different time and is carried out for a different period of time, the score of the marketing target customer is estimated within the analysis period, the variation in each unit period, and the cost spent for each marketing campaign; The setting module sets scores to be given in correspondence with the response type and degree of the marketing target customer for each marketing tool, sets classification criteria for grouping based on the score ranking of the marketing target customers, or executes the marketing tool. If the reaction of the customer to be marketed does not appear above a certain level, a marketing tool and other marketing tools can be set.” “It also has the effect of truly evaluating the success of a marketing campaign and the collective success of multiple campaigns by calculating the expenditures for each marketing campaign and dividing the allocation ratio for each marketing campaign.” (i.e. budget) Further; 0056 recites: “In addition, the setting module 120 sets a score so that when the marketing target customer terminal 400 reacts to each marketing tool, a score can be differentially assigned according to the type and degree of the reaction.]
e) selecting a senior persona from the senior dataset; [e.g. Kim 0004 recites: “For example, a typical marketing strategy is to target a marketing campaign to a group of specific prospects by classifying and selecting them based on demographic or other characteristics.”]
f) selecting from the marketing plan dataset the marketing plan for the selected senior persona; [e.g. Kim 0053 recites: “First, the description of the setting module 120 for setting the basic conditions and the work flow in advance for indexing the execution of various marketing tools and the reactions of the customers targeted for individual marketing is as follows. Marketing tools are any means of communication used to provoke a response to a targeted customer to purchase and care about a product / service.”]
g) executing a marketing task associated with the selected marketing plan on every senior in the senior dataset who has the selected senior persona; [e.g. Kim 0054 recites: “The setting module 120 receives the condition information including the conditions for automatically triggering a series of marketing tools and the order of correspondence through the marketer terminal 300 to set marketing execution rules. For example, when running special discount promotions, web seminars, exhibitions, concerts, new product launches, etc. for a specific marketing campaign, emails, phone calls, and text messages are automatically sent to individuals who apply for participation a few days before the event begins. It can trigger marketing tools such as sending out print advertisements.”]
h) tracking and recording response data for the marketing task; [e.g. Kim 0066-0067 recite: “The score determination module 150 determines the increase or decrease of the score applied with the differential weight based on the information stored in the database 110 by observing the reaction of the individual marketing target customer by the tracking module 140 and then increasing or maintaining the score. Is stored in the database 110. For example, if a marketing target customer has opened a marketer's promotional email, clicks on a specific link in it, accesses the microsite and creates and submits personal information to participate in the event, schedules the telemarketer's call. In the case of responding over time or expressing interest in a product or service, the score determination module 150 adds a preset score. On the other hand, if there is no response to active, preemptive purchasing activities or various marketing campaigns for a certain period of time, specifically, twice the average purchasing cycle, the lead quality of the corresponding marketing target customer will be degraded or disappeared. The score can be deducted. Lead quality means the possibility of conversion to a purchasing customer.”]
j) comparing the response data to the success metric for the selected marketing plan; [e.g. Kim 0006 recites: “The setting module sets scores to be given in correspondence with the response type and degree of the marketing target customer for each marketing tool, sets classification criteria for grouping based on the score ranking of the marketing target customers, or executes the marketing tool. If the reaction of the customer to be marketed does not appear above a certain level, a marketing tool and other marketing tools can be set.”] 
k) if the response data matches the success metric, recording in the marketing plan dataset a marketing record linking the selected senior persona, the care type and the marketing budget with the selected marketing plan; [e.g. Kim 0056-0057 recite: “In addition, the setting module 120 sets a score so that when the marketing target customer terminal 400 reacts to each marketing tool, a score can be differentially assigned according to the type and degree of the reaction.”; “In addition, the setting module 120 may define a belonging group based on a score ranking of customers to be marketed or set a classification criterion to enable separate grouping based on a lead of a specific property.”]  -7-Atty. Dkt. No. 1850-0011US01 
l) if the response data does not match the success metric, modifying the selected marketing plan by adding, removing or changing at least one task, and repeating steps f) through k) above until the time or iteration limit expires or the success metric is met; [e.g. Kim 0058-0060 recite: “In addition, the setting module 120 may set a marketing tool to be changed when a reaction of a marketing target customer to a marketing tool executed by the execution module 130, which will be described later, shows a reaction below a certain criterion, and further executed in order It is possible to set up multiple marketing tools. The execution module 130 automatically executes an action corresponding to an event corresponding to the marketing campaign execution rule set in advance by the setting module 120 and the marketer issues commands as necessary to execute various marketing tools. It consists of a random mode of selection, combination, and execution. When an event occurs that meets the pre-set marketing campaign rules, for example when a preset date arrives, a potential customer clicks on a specific link in the promotional email, or a potential customer who visits the marketer's website requests additional material; When the score of the customer to be marketed reaches a certain level, the execution module 130 automatically executes the marketing tool corresponding thereto.”]
and m) transmitting at least a portion of the marketing record to the computing device controlled by the senior living community operator via the first data communications link, wherein the transmitted portion of the marketing record indicates the selected marketing plan and the marketing budget for the selected senior persona. [e.g. Kim 0078 recites: “The reporting module 170 summarizes and reports various analysis results such as changes in scores and rankings of target customers for marketing and contributions that marketing campaigns have contributed to the company's product and service sales in the form of tables or charts according to the needs of marketers.”]  
Although Kim discloses a marketing system, Kim does not specifically disclose targeting a senior living population or community. However, Banasik discloses the following limitations:
a) storing in the memory a senior dataset comprising a plurality of seniors in a target population, a care type for each senior, and a set of senior attributes for each senior; [e.g. Banasik 0018-0022 recite: “The questions, answer choices, and the answer scores as related to the answer choices in the assessment of the level of care for care guests are the results of distilling detailed patient information including, but not limited to the following: analysis of assessment related to patients' daily living activities; physical mobility and information derived from licensed therapy professionals; age and related demographic information; and social services assessments on both pre- and post-admission to supervised living.”] -6-Atty. Dkt. No. 1850-0011US01 
b) with the microprocessor, producing a collection of senior personas by segmenting the seniors in the senior dataset according to care types and senior attributes; [e.g. Banasik 0023 recites: “The living arrangement of the care hosts for the care guests focuses on care requirements, supervision, and oversight necessary to maintain high level of independence of the care guests. The consistency of correlating the assessment data to the assessment results was verified to the expectations of third party providers. Recognizing every individual is unique, the present inventive method provides the ability to narrow and focus the decision making process to assure the highest possible degree of success.”]
c) with the microprocessor, linking each senior in the plurality of seniors in the senior dataset with at least one senior persona in the collection of senior personas; [e.g. Banasik 0023 recites: “According to one embodiment of the present invention as shown by FIG. 1, the present method starts with the step 100 of assessing the level of needed care for a care guest 101, and then, match 300 the care guest 101 to a suitable care host 110. The care host's personal and location information is first obtained from an individual who is interested in being a care host, and such information is then assessed and matched to a suitable care guest 101. The assessment 200 of the care host 110 can be done simultaneously, before or after the assessment of a care guest 101. Then, the care guest's assessment results are evaluated and matched 200 to a suitable care host 110. The results of the matching are then sent to the care guest and care host respectively 400 through emails or other contact methods provided by the parties. The parties refer to the care guest and the care host.” The care guest’s assessment is being interpreted as the senior persona, since the specification [0027] describes the senior persona as a collection of attributes. Further; 0042 recites: “Except for the question of medication, all questions have five choices, going from independent to dependent, separating into five levels, which roughly correspond to independent, moderately independent, more assistance needed, moderately dependent, and totally dependent.”]
It would have been obvious to one or ordinary skill in the art at the time of the invention to combine the marketing system of Kim with the system for matching seniors based on care needs with a care host because this can help seniors or disable individuals find suitable and affordable housing and care (Banasik [0008-0009]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Although Kim discloses a marketing system and the combination of Kim and Banasik discloses a marketing system targeted to a senior population, Kim does not specifically disclose incrementing a marketing budget. However, Fisher discloses the following limitations:
i) incrementing the marketing budget by the sum of the costs for each task in the selected marketing plan; [e.g. Fisher 0010 recites: “If an action is behind schedule or over budget, this fact is also recorded. For any delayed action, all actions, steps, tactics, programs and campaigns that will be impacted are identified, and the scope of the impact is calculated. When necessary, impacted elements of the marketing plan can be electronically rescheduled to adjust for the delayed action. Similarly, budget resources can be electronically adjusted to compensate for any actions that go over budget.”]
It would have been obvious to one of ordinary skill in the art to combine the marketing system of Kim with the budget adjustments of Fisher because this can help identify an optimal marketing plan (Fisher [0006]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 7, Kim discloses:
The method of claim 6, wherein the step of tracking and recording the response data for the executed marketing task comprises tracking and recording, for each senior in the senior dataset: a) a tally of positive responses received in response to said marketing task, or b) a tally of negative responses received in response to said marketing task, or c) a tally of non-responses for said marketing task, or d) a tally of mouse clicks on an element of said marketing task, or e) a tally of customer inquiries received in response to said marketing task, or f) a tally of website visits attributable to said marketing task, or g) a tally of registration forms received from potential customers in response to said marketing task, or h) a tally of physical visits by potential customers attributable to said marketing task, or i) a tally of product or service orders received in response to said marketing task, or j) a tally of requests to be added to a distribution list in response to said marketing task, or k) a tally of requests to be removed from a distribution list in response to said marketing task, or 1) a tally of social media platform likes received in response to said marketing task, or m) a tally of email messages received in response to said marketing task, or n) a tally of telephone calls received in response to said marketing task, or -4-Atty. Dkt. No. 1850-0011US01o) any combination of two or more of the tallies enumerated in this claim. [e.g. Kim 0078-0079 recite: “The reporting module 170 summarizes and reports various analysis results such as changes in scores and rankings of target customers for marketing and contributions that marketing campaigns have contributed to the company's product and service sales in the form of tables or charts according to the needs of marketers. It functions. The reporting module 170 queries the list of marketing target customers stored in the database 110, their response form, scores, and rankings, edits and analyzes various meaningful data analyzed according to the convenience of the marketer, such as a table or bar graph, a circular graph, Outputs in the form of various charts such as linear graphs, area and jet graphs, donut graphs, stock graphs, and defense graphs.” Examiner notes that a tally is represented by a table or graph.” Further; 0092 recites: “Responses from marketing target customers include whether they respond to a single marketing tool or multiple responses to multiple marketing tools (for example, opening an email and participating in an online event). For example, clicking a link in an email, Visit the phone or website using the phone number shown in the DM, press the specific number of TM City Receiver or respond by voice, fill out and submit at least a part of the web form, access a specific link in the landing page, attend at least a certain level of online events, Webinar participation / voting, exhibition entry / subsidiary, exhibition attendance / question / request.”]
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Banasik, further in view of Reynolds, further in view of Fisher and further in view of Rousso.
Regarding claim 9, although Kim discloses a marketing system and the combination of Kim and Banasik discloses a marketing system targeted to a senior population, Kim does not specifically disclose acquiring updated market conditions. However Rousso discloses the following limitations:
The method of claim 6, further comprising automatically acquiring updated market condition data from the marketing conditions database on a periodic basis. [e.g. Rousso 0037 recites: “As the first online advertising platform and central marketplace for lead generation, the LBS is designed to originate and deliver real-time, authenticated, qualified leads to all types of providers of goods and services. The LBS moves beyond the pay-per-click model; it provides advertisers and providers with greater accountability for a positive return on investment (e.g., by securing permissions-based information from proactive and qualified seekers of goods and services designed to increase close rate on sales). In one embodiment, LBS is designed to allow advertisers to obtain better rates of acquisitions of prospective consumers. This allows In one embodiment the LBS determines pricing through market competition, yielding the maximum return per lead.” Further 0456 recites: “In one embodiment, user programs may contain various user interface primitives, which may serve to update the lead bidding system. Also, various accounts may require custom database tables depending upon the environments and the types of clients the lead bidding system may need to serve. It should be noted that any unique fields may be designated as a key field throughout. In an alternative embodiment, these tables have been decentralized into their own databases and their respective database controllers (i.e., individual database controllers for each of the above tables). Employing standard data processing techniques, one may further distribute the databases over several computer systemizations and/or storage devices. Similarly, configurations of the decentralized database controllers may be varied by consolidating and/or distributing the various database components 2219a-e. The lead bidding system may be configured to keep track of various settings, inputs, and parameters via database controllers.”] 
It would have been obvious to one of ordinary skill at the time of the invention to combine the marketing system of Kim with the real-time because this can help determine pricing through market competition, yielding the maximum return possible (Rousso [0037]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Regarding claim 10, although Kim discloses a marketing system and the combination of Kim and Banasik discloses a marketing system targeted to a senior population, Kim does not specifically disclose acquiring updated market conditions. However, Rousso discloses the following limitations:
The method of claim 9, further comprising filtering and formatting the market condition data before storing the market condition data in the memory. [e.g. Rousso 0085-0086 recite: “FIG. 7 is of a block diagram illustrating a lead data form. The lead data form may be presented in many different formats. In one embodiment, an HTML web page is used to present the user with a web form. In another, a dynamic html (e.g., AJAX based) panel may be provided to the user with web form elements, which thereby reduces web page loading and user context switching. In one embodiment, when a user clicks on search results 710 on a search results page 705, lead data forms may open to the consumer as a consequence 725. In one embodiment, a `basic" lead data form 725, at its most basic, would include at least a single and preferably unique personal identifier. In general, at least an email address 730 should be supplied. Alternative unique identifiers may also be supplied, such as, but not limited to: drivers license number, personal digital object identifier, an IP address (e.g., prepopulating a text field), social security number, an account number (i.e., within the context of a given site, e.g., a credit card number), user name (e.g., within the context of a given site), and/or the like. In such a basic embodiment, the identifier could be used to provide further information about the user. For example, a lookup of the ISP supplying the user's IP address and/or email may reveal a locality and general region for the user. A data base search based on the users social security number, drivers license number, etc. may return not only geographical and more detailed personal information, but it may also provide the basis for a query to a credit rating service, which could return financial credit information for the user. In an alternative embodiment basic lead data form 755, the form would capture the consumers name 735, phone number 740, email address 730 and zip code 745. In addition, the LDS may present consumers with more detailed lead data forms 765. The context of these forms may vary based on the nature of goods, services and/or topics being viewed by the consumer.”]
It would have been obvious to one of ordinary skill at the time of the invention to combine the marketing system of Kim with the real-time because this can help determine pricing through market competition, yielding the maximum return possible (Rousso [0037]) and because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683

/TIMOTHY PADOT/Primary Examiner, Art Unit 3683